Citation Nr: 9920232	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-09 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1981 to August 
1984.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 1997 RO decision which denied an 
application to reopen a previously denied claim for service 
connection for a psychiatric disorder.


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disorder in September 1992, and the veteran did not timely 
appeal that decision.  In 1997 she applied to reopen the 
claim.

2.  Evidence received since the September 1992 determination 
by the RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for a 
psychiatric disorder.


CONCLUSION OF LAW

Evidence submitted since the final September 1992 RO decision 
is not new and material, and the claim for service connection 
for a psychiatric disorder is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I Background

The veteran had active duty in the Army from August 1981 to 
August 1984.  Her service medical records show that in August 
1981 she was seen for a vaginal yeast infection and also 
complained of problems coping with basic training; the 
assessments included anxiety, and a mental health clinic 
appointment was recommended.  There were no other complaints 
or abnormal psychiatric findings noted in the veteran's 
service medical records.  She declined a service separation 
examination.

The veteran was admitted to St. Elizabeth's Hospital in 
Washington, D.C. in November 1985 after she was found 
wandering the streets extremely agitated, confused, and 
paranoid.  It was reported that this was her second admission 
to St. Elizabeth's Hospital and she was previously seen in 
October 1985.  The diagnosis was initially PCP intoxication 
and later the diagnoses included rule out bipolar disorder 
with psychotic features, rule out atypical psychosis, and 
rule out schizophreniform disorder.  The primary final 
hospital diagnosis in November 1985 was a bipolar disorder 
with psychotic features.  She received outpatient psychiatric 
care in December 1985.

The veteran first filed a claim for service connection for a 
psychiatric disorder in December 1985, and she reported her 
first post-service treatment for the condition was at St. 
Elizabeth's Hospital in October and November 1985.  

Treatment records from St. Elizabeth's Hospital from 1986 
show continuing treatment, including lithium therapy, for a 
psychiatric disorder, and diagnoses included a bipolar 
disorder.

The veteran was ordered to annual training status (active 
duty for training) with the Army Reserve in September 1987.  
Her training was terminated early and she was transferred to 
New Hanover Memorial Hospital in September 1987. 

Records from New Hanover Memorial Hospital show that the 
veteran was admitted on commitment papers in September 1987 
because she had become psychotic with irrational behavior, 
delusions, etc.  She responded to medications by the third 
day.  The discharge diagnosis was paranoid schizophrenia.

She was admitted to Southeastern Center in October 1987 (one 
week after her discharge from New Hanover Memorial Hospital).  
She admitted to beginning delusions again when she was out of 
psychiatric medications.  The discharge diagnosis was 
paranoid schizophrenia.

The veteran was admitted to Cherry Hill Hospital in November 
1987 on involuntary status.  She was brought in by her 
guardian and it was reported that she would not take her 
medications.  The provisional diagnosis was chronic 
schizophrenia, paranoid type, in acute exacerbation.  She 
stabilized on psychotropic medications and was discharged in 
December 1987 with a final diagnosis of schizoaffective 
disorder.  Records show continued outpatient psychiatric 
treatment in 1988.

In a June 1988 claim for service connection, the veteran 
related her psychiatric condition to her period of active 
duty for training in September 1987, although she reported 
treatment before and after such period.

In March 1989, the RO denied service connection for a 
psychiatric disorder.  The veteran did not timely appeal 
following notification of that rating decision.

The veteran filed to reopen her claim for service connection 
for a psychiatric disorder in December 1991.  She claimed she 
had a nervous breakdown during her summer annual training for 
the Army Reserve.

Medical records show continued psychiatric treatment in 1991 
and 1992.  In a February 1992 letter, the director of a 
facility of the Southeastern Center reported that the veteran 
was being treated there with medications for schizophrenia.

In 1992 the RO received additional service personnel records 
including those related to the veteran's Army Reserve annual 
training in September 1987.  These records show her training 
was terminated early after she exhibited irrational behavior 
and became a disruptive influence.  The records note that she 
refused a psychiatric evaluation.

In a September 1992 decision, the RO denied service 
connection for a psychiatric condition, holding that the 
veteran's psychiatric disorder was not present during active 
duty, that a psychosis did not become manifest within one 
year thereafter, and that her psychiatric disorder not 
aggravated by her active duty for training in 1987.  The 
veteran did not timely appeal following notification of that 
rating decision.

The veteran filed an application to reopen her claim for 
service connection for a psychiatric disorder in May 1997.  
With her application she submitted a May 1997 statement from 
a psychiatrist at Southeastern Center who said the veteran 
had been attending their mental health clinic for years, had 
a schizoaffective disorder, and that the veteran stated her 
nervous disorder occurred while she was on active duty.  

At a March 1999 Board hearing (video conference hearing), the 
veteran testified that she had had no psychiatric treatment 
after her active service terminated in 1984 until she had a 
nervous breakdown while on annual training in the Army 
Reserve in 1987.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence for a psychosis may be presumed 
if manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101(2), 101(24), 106, 
1131; 38 C.F.R. § 3.303.  Neither the presumption of 
soundness on entrance into service, nor the presumption of 
service incurrence for a psychosis manifest to a compensable 
degree within the year after service, applies when service 
was active duty for training.  Paulson v. Brown, 7 Vet.App. 
466 (1995); Biggins v. Brown, 1 Vet.App. 474 (1991).

The claim for service connection for a psychiatric disorder 
was denied by the RO in September 1992; the appellant did not 
file an appeal; and this decision is considered final, with 
the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  
The question now presented is whether new and material 
evidence has been presented, since the September 1992 RO 
decision, which would permit the reopening of the claim.  
Manio v. Derwinski, 1 Vet.App. 140 (1991); Evans v. Brown, 9 
Vet.App. 273 (1996).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).

The evidence submitted after the September 1992 RO decision 
includes a 1997 psychiatrist's statement that the veteran was 
receiving ongoing treatment for schizoaffective disorder and 
that the veteran gave a history of that her psychiatric 
disorder started during active duty.  The evidence of a 
current psychiatric disorder is cumulative, not new, 
information; the existence of such was recognized by the 
September 1992 RO decision.  Vargas-Gonzalez v. West, 12 
Vet.App. 321 (1999).  The mere recitation in the medical 
record of the veteran's lay history of the incurrence of a 
psychiatric disorder in service does not constitute competent 
medical evidence of causality, and is not material evidence 
to reopen the claim.  LeShore v. Brown, 8 Vet.App. 406 
(1996); Reonal v. Brown, 5 Vet.App. 458 (1993).

The veteran's 1999 hearing testimony is repetitive of prior 
assertions considered by the RO in September 1992, and such 
testimony does not constitute new evidence.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

The Board concludes that new and material evidence has not 
been submitted to reopen the claim for service connection for 
a psychiatric disorder, and thus the 1992 RO decision remains 
final.  For these reasons, the application to reopen the 
claim for service connection for a psychiatric disorder must 
be denied.


ORDER

The application to reopen the claim for service connection 
for a psychiatric disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

